Title: 120. A Bill for Regulating the Commencement of the Year, and the Computation of Time, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Whereas although the supputation of the year of our Lord, according to which the year beginneth on the twenty-fifth day of March, hath, since the year one thousand seven hundred and fiftyone, been discontinued by the people of this commonwealth, yet the supputation used instead of it, conformable with the usage of all nations with whom they have commerce, hath not been adopted by a proper Legislative sanction; and whereas the calender, used in this commonwealth before the year one thousand seven hundred and fifty-two, hath been discovered to be erroneous, insomuch that  the vernal or spring equinox, which, at the time of the general council of Nice, in the year of our Lord three hundred and twenty-five, happened on or about the twenty-first day of March, would happen, in this eighteenth century, on the ninth or tenth day of the same month, and this error, if not remedied, would encrease so as, in process of time, to occasion the several equinoxes and solstices to fall at very different times in the civil year from what they formerly did; which might tend to mislead people, ignorant of the alteration; and whereas a method of correcting the calender, in such a manner, as that the equinoxes and solstices fall nearly on the same nominal days, on which the same happened at the time of the said general council, hath been approved and used in this commonwealth, since the year one thousand seven hundred and fifty-one, but hath not been established by constitutional authority; Be it therefore enacted by the General Assembly, that the first day of January, in every year, which hath happened since the year one thousand seven hundred and fifty-one, as well as in every year which shall happen in time to come, shall be reckoned, taken, deemed, and accounted, to be the first day of the year; and that each new year shall, accordingly, commence and begin to be reckoned, from the first day of every such month of January, next preceeding the twentyfifth day of March, on which such year would according to the former supputation, have begun or commenced; and that the natural day, which next immediately followed the second day of September, in the year one thousand seven hundred and fifty-two, shall be, as it hitherto hath been called, reckoned, and accounted, to be the fourteenth day of September, the eleven intermediate days of the calender, then in use, being omitted for that time only; and that the several natural days, which followed, and succeeded next after the said fourteenth day of September, shall be, as they hitherto have been, respectively called, reckoned, and numbered, forwards, in numerical order, from the said fourteenth day of September, according to the order and succession of days used in the said calender. And for the continuing and preserving the calender, or method of reckoning and computing the days of the year, in the same regular course, as near as may be, in all times coming; Be it further enacted, that the several years of our Lord one thousand eight hundred, one thousand nine hundred, two thousand one hundred, two thousand two hundred, two thousand three hundred, and any other hundredth years of our Lord, which shall happen in time to come, except only every fourth hundred year of our Lord, whereof the year of our Lord two thousand shall be the first, shall not be esteemed or taken to be  bissextile or leap years, but shall be taken to be common years, consisting of three hundred and sixty-five days, and no more; and that the years of our Lord two thousand, two thousand four hundred, two thousand eight hundred, and every fourth hundred year of our Lord, from the said year of our Lord two thousand, inclusive, and also all other years of our Lord, which, by the former supputation, were esteemed to be bissextile or leap years, shall, for the future, and in all times to come, be esteemed and taken to be bissextile or leap years, consisting of three hundred and sixty-six days, in the same sort and manner as is now used, with respect to every fourth year of our Lord. The day increasing in the leap year shall be taken and reckoned of the same month wherein it groweth; and that day and the next going before shall be accounted for one day. In all computations of time, by the month, calender months shall be the measure of computation, unless in cases where the agreement of the parties, or some particular act of Assembly, shall have specially determined otherwise.
